Opinion filed May 10, 2007 















The court on this day, October 11, 2007, has withdrawn this opinion
  and judgment dated May 10, 2007, and substituted the opinion and judgment
  dated October 11, 2007.








 




Opinion filed May 10, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00060-CV 
                                                    __________
 
                     IN THE INTEREST OF C.R. AND A.V., CHILDREN
 

 
                                        On
Appeal from the County Court at Law
                                                           Ector
  County, Texas
                                              Trial Court Cause No. CC-2607-PC
 

 
                                              M
E M O R A N D U M   O P I N I O N
Chad
Russell has filed both a notice of appeal and the requisite filing fee.  The clerk of the trial court has informed
this court in writing that Russell has failed to make the proper arrangements for
the preparation of the clerk=s record. 
Russell was notified by this court  that failure to correct this situation
by May 8, 2007, could result in the dismissal of this appeal.  There has been no response to our
letter.  Therefore, the failure to file the
clerk=s record appears to be due to Russell=s actions. TEX. R. APP. P. 37.3(b).
 The appeal is dismissed for want of
prosecution.  TEX. R. APP. P. 42.3.
 
 
May 10, 2007                                                                          PER
CURIAM
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.